Citation Nr: 0209742	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  96-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel






REMAND

The veteran served on active duty from December 1985 to 
August 1990.  He also served on active duty for three years, 
11 months, and 28 days prior to December 1985.  He has 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board) at the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case is remanded to the RO for the following action:

The appellant should be scheduled for a "Travel Board" 
                       Hearing following the usual procedures 
under 38 U.S.C.A. 
     § 7107 (West 1991 & Supp. 2001 and 38 C.F.R. §  20.704
                       (2001).
 
The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




